Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 07/09/2021, the Applicant amended claim 1, cancelled claims 4 and 5, and argued against the rejections in the Non-Final rejection dated 03/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter (U.S 2013/0035266) in view of Farajzadeh (U.S Pub 2015/0198018).
Regarding Claim 1, Dexter discloses a process for dissolving surfactants that are suitable for enhanced oil recovery (Page 10, paragraph [0086], lines 1-20) in an aqueous medium, wherein the surfactants are selected from the group consisting of olefin sulfonates; alkylarylsulfonates; alkyl ether sulfates; alkyl glyceryl ether sulfonates; and mixtures of these 
a step (El) of mixing said surfactants and the aqueous medium (Abstract; Page 2, [0015], lines 1-5; [0016], lines 1-4; paragraph [0018]; Page 3, paragraphs [0024], lines 9-22 and [0026], lines 1-13; paragraph [0032]), wherein the mixture is performed with ultrasound (Abstract; Page 6, [0054], lines 1-23; Page 11, [0088], lines 1-4; [0089], lines 1-8 [Wingdings font/0xE0] Dexter discloses this process by preparing an aqueous medium through the process of sonication which uses ultrasound energy), thereby preparing an aqueous solution in which the surfactants are dissolved and a concentration of the surfactants is relatively large (Pages 11-12, Examples 1 and 2; Tables 4-8 [Wingdings font/0xE0] Dexter discloses wherein higher surfactant concentrations are used to prepare effective emulsions using sonication. These surfactants include sulfonate surfactants).  Although silent to wherein “the concentration of the surfactants is between 50 and 150g/L,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a surfactant concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Dexter, however, fails to expressly disclose a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El).
a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El) (Abstract; Page 3, [0024], lines 9-22; [0026], lines 1-13; Page 5, [0047], lines 1-11) for the purpose of forming an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production (Abstract; Page 2, [0015], lines 1-5; [0020], lines 1-15; Page 5, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dexter to incorporate a dilution step described above, as taught by Farajzadeh, because doing so would help form an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production.

Regarding Claim 3, Farajzadeh teaches the process as claimed in claim 1, wherein the mixing step (El) is performed in the absence of any co-solvent (Abstract; Page 2, [0015], lines 1-5; [0016], lines 1-5).

Regarding Claim 7, Dexter discloses a process for enhanced oil recovery from an underground formation (Page 10, paragraph [0086], lines 1-20), the process comprising:
injecting a fluid comprising an aqueous medium and an anionic surfactant into said underground formation (Abstract; Page 6, paragraph [0054]; [0058], lines 1-8), wherein said fluid is obtained by the process of claim 1 (Abstract; Page 6, [0054], lines 1-23; Page 11, [0088], lines 1-4; [0089], lines 1-8 [Wingdings font/0xE0] Dexter discloses this 
recovering a fluid conveying the oil leaving the underground formation (Page 10, paragraph [0086], lines 1-20).

Dexter, however, fails to expressly disclose injecting a fluid comprising the aqueous medium comprising the anionic surfactant into said underground formation via an injection well and recovering a fluid conveying the oil leaving the underground formation via at least one production well.
Farajzadeh teaches the methods above of injecting a fluid comprising the aqueous medium comprising the anionic surfactant into said underground formation via an injection well (Abstract; Page 2, [0016], lines 1-4; [0020], lines 1-5; Page 3, paragraph [0021]; Page 4, paragraph [0039]) and recovering a fluid conveying the oil leaving the underground formation via at least one production well (Abstract; Page 4, [0039], lines 1-12; Page 5, [0042], lines 1-8; paragraphs [0047] and [0048]) for the purpose of forming an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production (Abstract; Page 2, [0015], lines 1-5; [0020], lines 1-15; Page 5, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dexter to incorporate an injection and production well in the process steps described above, as taught by Farajzadeh, because doing so would help form an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production.

.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter (U.S 2013/0035266) in view of Farajzadeh (U.S Pub 2015/0198018), and further in view of Harwell (U.S Pub 2015/0141303).
Regarding Claim 6, Dexter fails to expressly disclose the process of claim 1, wherein said aqueous solution does not contain any alcohol.
Harwell teaches the process of claim 1, wherein said aqueous solution of surfactants does not contain any alcohol (Abstract; Page 1, [0007], lines 1-11; [0012], lines 5-16) for the purpose of maintaining solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole (Abstract; Page 1, [0007], lines 5-10; [0012], lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Farajzadeh to include wherein the aqueous solution of 

Regarding Claim 8, Dexter fails to expressly disclose the process as claimed in claim 7, wherein the injected fluid does not contain any alcohol.
Harwell teaches the process as claimed in claim 7, wherein the injected fluid does not contain any alcohol (Abstract; Page 1, [0007], lines 1-11; [0012], lines 5-16) for the purpose of maintaining solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole (Abstract; Page 1, [0007], lines 5-10; [0012], lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Farajzadeh to include wherein the injected fluid does not contain any alcohol, as taught by Harwell, because doing so would help maintain solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole.


Response to Arguments
Applicant’s arguments filed 07/09/2021 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Dexter fails to disclose “steps (E1) and (E2) as instantly recited for Independent claim 1 above, wherein the concentration of the surfactants is between 50 and 150g/L.”
	The examiner respectfully disagrees.

The examiner further acknowledges wherein primary reference Dexter fails to expressly disclose a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El).  The examiner brings in secondary teaching Farajzadeh to teach wherein a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El) (Abstract; Page 3, [0024], lines 9-22; [0026], lines 1-13; Page 5, [0047], lines 1-11) for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dexter to incorporate a dilution step described above, as taught by Farajzadeh, because doing so would help form an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	De Oliveira et al (U.S Patent 6,164,379) – discloses processes for the enhanced oil recovery of petroleum oil comprising the controlled precipitation of the precursor chemical species present in the injection water or sea water and formation or produced water (Abstract).
	Harwell et al (U.S Pub 2015/0141303) – discloses a binary or tertiary surfactant mixture for use in the enhanced oil recovery within a reservoir with a total dissolved solids concentration greater than 80,000 parts per million (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674